Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Shelton et. al. (US 20140305995 A1, October 16, 2014) (hereinafter “Shelton”).  
Shelton teaches an adapter (1240, Figs. 6-9) that is detachably provided on a robot arm and transmits a driving force from the robot arm (e.g., [0152]) to a surgical instrument (2012, Fig. 5) , the adapter comprising: a base body that includes a first surface (1246, Fig. 7) including an opening and attached to the robot arm, and a second surface (1244, Fig. 7) to which the surgical instrument is attached; an engaging portion (e.g., comprising 1243, Fig. 7) that is configured to be movable between an advanced position corresponding to the opening of the first surface and a retracted position retracted from the advanced position, and engages with the robot arm at the advanced position; an urging member (e.g., [0142]) that urges the engaging portion in a direction from the retracted position to the advanced position; an operation portion (1245, Figs. 7, 8) connected to the engaging portion to shift the engaging portion to the retracted position while resisting an urging force of the urging member;
Shelton teaches that “[a] spring or springs (not shown) are employed to bias the latch assembly into the latched position.”  See [0142].  However, Shelton does not teach a stopper that stops the operation portion to prevent a shift of the engaging portion from the retracted position to the advanced position. 
So, the prior art does not teach or suggest a stopper that stops the operation portion to prevent a shift of the engaging portion from the retracted position to the advanced position (as recited in claims 1, 16, and 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792